Citation Nr: 1715656	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  14-00 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, including as due to Agent Orange (herbicide) exposure.

2.  Entitlement to service connection for retinopathy.

3.  Entitlement to service connection for peripheral neuropathy in the upper extremities.

4.  Entitlement to service connection for peripheral neuropathy in the lower extremities.

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to service connection for a left knee disability, including as secondary to the service-connected right knee disability.

7.  Entitlement to service connection for a bilateral hip disorder (claimed as an altered gait), including as secondary to the service-connected right knee disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1955 to August 1957, and from January 1959 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the RO in Lincoln, Nebraska, and a July 2016 rating decision of the RO at the Veterans Benefits Administration.  Jurisdiction over this case is currently with the RO in Oakland, California.  The September 2012 rating decision denied service connection for diabetes mellitus, retinopathy, peripheral neuropathy in the upper extremities, peripheral neuropathy in the lower extremities, and erectile dysfunction.  The July 2016 rating decision denied service connection for a left knee disability and a bilateral hip condition. 

In January 2017, the Veteran testified at a Board videoconference hearing in Oakland, California, before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of the hearing has been associated with the electronic file.  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case. 

The issues of service connection for retinopathy, peripheral neuropathy in the upper extremities, peripheral neuropathy in the bilateral lower extremities, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  


FINDINGS OF FACT

1.	The Veteran served at the Royal Thai Air Base in U-Tapao, Thailand, from 1974 to 1975.

2.	The Veteran is currently diagnosed with diabetes mellitus type II.

3.	The Veteran is currently diagnosed with degenerative arthritis in the left knee.

4.	The Veteran's degenerative arthritis in the left knee was caused by the service-connected right knee disability.

5.	The Veteran does not have a current bilateral hip disability.





CONCLUSIONS OF LAW

1.	Resolving all reasonable doubt in favor of the Veteran, the criteria for presumptive service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.	Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for degenerative arthritis in the left knee as secondary to the service-connected right knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

3.	The criteria for service connection for a bilateral hip disorder, including as secondary to the service-connected right knee disability, have not been met.  38 U.S.C.A. §§ 1110, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 3.159, 3.326(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's (AOJ) initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As the instant decision grants service connection for diabetes mellitus, degenerative arthritis in the left knee, and remands the issues of service connection for retinopathy, peripheral neuropathy in the bilateral upper extremities, peripheral neuropathy in the bilateral lower extremities, and erectile dysfunction, no further discussion of VA's duties to notify and assist is necessary as to those issues.

With respect to the issue of service connection for a bilateral hip condition, the Veteran did not receive notice of the requirements to substantiate the claim for service connection prior to the initial adjudication of the claim in July 2016.  Nonetheless, the Board finds that the omission of a VCAA notice in this case is not prejudicial to the Veteran as the notice defect was cured by the Veteran's actual knowledge of the evidence needed to support a service connection claim.  See George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007) (notice defects not prejudicial where cured by actual knowledge on the part of the claimant).

Specifically, during the January 2017 Board hearing, the undersigned VLJ heard the Veteran's testimony as to the issue of service connection for a bilateral hip condition, even though the Veteran did not request a Board hearing in the substantive appeal of the matter filed in January 2017 via VA Form 9.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the January 2017 Board hearing, the undersigned VLJ specifically advised the Veteran and representative that the record did not contain a current diagnosis for a bilateral hip condition, that any additional private medical opinion that the Veteran might submit should include a specific diagnosis, if any, for the claimed bilateral hip condition, and that hip pain alone is not a disability for VA compensation purposes; at the time, the Veteran affirmed understanding of what a private medical opinion needed to address in order to substantiate service connection for a bilateral hip condition.  See Board Hearing Transcript, page 17-18.  The record was held open for an additional 30 days to allow the Veteran the opportunity to obtain a supplemental private medical opinion that included a diagnosis for a bilateral hip condition.  

In light of the Veteran's verbal understanding at the January 2017 Board hearing of what medical evidence was still needed, coupled with the supplemental private medical opinion subsequently provided in January 2017, the Board finds that the VCAA notice error does not affect the essential fairness of the adjudication as the notice defect was cured by the Veteran's actual knowledge of what evidence was still needed to substantiate a claim for service connection for a bilateral hip condition.  Furthermore, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the undersigned VLJ during the January 2017 Board hearing.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board concludes that VA has satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek and assist in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, VA examination reports, private treatment records, private medical opinions, lay statements, and the transcript from the January 2017 Board hearing.

In January 2017, the Veteran submitted a supplemental private medical opinion discussed at the January 2017 Board hearing, which was received after the November 2016 Statement of the Case.  The Veteran's substantive appeal via VA Form 9 was received after February 2, 2013 (received by VA in January 2017); therefore, this evidence is subject to initial review by the Board unless the Veteran explicitly requests consideration by the AOJ, which has not been requested in this case.  38 U.S.C.A. § 7105(e) (West 2014).  As such, the Board may consider this evidence in the first instance.
 
VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In June 2016, the Veteran was provided with a VA examination for hip and thigh conditions.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2016 VA examination report and associated medical opinion are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue of service connection for a bilateral hip condition.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history, and provided an opinion with supporting rationale.  In light of the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Service Connection Laws & Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 
5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Veteran is currently diagnosed with diabetes mellitus type II and degenerative arthritis in the left knee, which are listed as a "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus and degenerative arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may also be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. 
§ 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e), 3.313 (2016).  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

Additionally, VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War and determined that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of Thailand military bases during the period beginning on January 9, 1962 and ending on May 8, 1975.  VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H.5.  VA identifies several Royal Thai Air Force Bases (RTAFBs) in Thailand, including U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, and pursuant to the VA Adjudication Manual, herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force veteran served at one of the RTAFBs as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H.5.b.

The following diseases are deemed associated with herbicide exposure under VA law: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, early onset peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  As such, diabetes mellitus is a disease for which presumptive service connection based on exposure to herbicides may be granted.  Id.

Notwithstanding the foregoing presumption provisions for herbicide exposure, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical professional's opinion accounts such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Additional significant factors include whether the examining medical professional had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions because examiner failed to consider certain relevant information).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Diabetes Mellitus

The Veteran contends that presumptive service connection for diabetes mellitus is warranted due to exposure to herbicides during service when stationed at the Royal Thai Air Base in U-Tapao, Thailand.  

Initially, the Board finds that the Veteran is currently diagnosed with diabetes mellitus type II.  VA treatment records reflect that the Veteran receives treatment for this disability.

The Board finds the evidence of record is at least in equipoise as to the question of whether the Veteran was exposed to herbicides during service.  Service personnel records reflect the Veteran was stationed at the RTAFB in U-Tapao, Thailand.  The DD Form 214 for the period of service from January 1971 to December 1974 lists the station or installation at which discharge was effected as U-Tapao Airfield, Thailand, and that the Veteran served 154 days in Indochina or Korea since August 5, 1964.  The Veteran's military occupational specialty was listed as an aircraft maintenance technician of jet aircrafts with over two engines.  The DD Form 214 for the period of service from December 1974 to October 1977 lists the place of entry into current active service as U-Tapao, Thailand, and that the Veteran had been stationed in Thailand for 188 days.  The Veteran's military occupational specialty was listed as an aircraft maintenance technician.  These service personnel records indicate the Veteran was stationed at the RTAFB in U-Tapao, Thailand, from July 1974 to June 1975.

At the January 2017 Board hearing, the Veteran credibly testified to working on the flight line as an aircraft mechanic at the RTAFB in U-Tapao, Thailand, and that a portion of the flight line was situated approximately 25 yards from the perimeter of the base.  The Veteran also testified that in performing the duties of an aircraft maintenance technician, the Veteran was occasionally required to work on the portion of the flight line that was situated only 25 yards from the perimeter of the base.  As such, considering all the evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's duties as an aircraft maintenance technician while stationed at the RTAFB in U-Tapao, Thailand, placed the Veteran near the perimeter of the base, resulting in exposure to herbicides.

Because diabetes mellitus type II is presumptively associated with herbicide exposure, service connection for diabetes mellitus type II as a result of herbicide exposure is warranted on a presumptive basis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As service connection is being granted on a presumptive basis, there is no need to discuss entitlement to service connection on a direct or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).

Service Connection for a Left Knee Disability

The Veteran generally contends that a left knee disability is the result of a previously service-connected right knee degenerative arthritis, status post total knee replacement (right knee disability).  In an August 2016 Notice of Disagreement (NOD), the Veteran asserts that the service-connected right knee disability has resulted in an altered gait, which in turn caused a left knee disability.

At the outset, the Board finds that the Veteran is currently diagnosed with a left knee disability.  Although a June 2016 VA examination report only reflects left knee pain under the diagnosis section, the same VA examination report also indicates X-ray findings of degenerative arthritis in the left knee, which indicates a disability of arthritis.  Further, VA treatment records containing radiographic examinations of the left knee from as early as December 1989 reflect evidence of degenerative joint disease in the left knee. 

Next, the Board finds the evidence is at least in equipoise as to whether the Veteran's current left knee disability is the result of the service-connected right knee disability.  Evidence weighing in favor of this finding includes an October 2007 VA examination report for the Veteran's service-connected right knee.  The October 2007 VA examination report reflects the Veteran reported two prior surgeries on the right knee, and that the second surgery resulted in the loss of full extension in the right knee.  The Veteran reported increased stiffness in the right knee, constant discomfort, weakness, fatigue, lack of endurance and instability with initial weight bearing after a period of prolonged rest.  Upon physical examination, the VA examiner noted an antalgic gait from unloading the right lower extremity and significant guarding of the right knee.  The VA examiner also noted mild crepitation in the left knee.

A December 2008 private medical record from Dr. S.B. noted objective findings of increased weight bearing on the left lower extremity, an elevated left hip, and left paraspinal guarding, although the Veteran's gait was noted to be without significant deviation at that time.

A November 2013 VA examination report for the service-connected right knee reflects a diagnosis of degenerative joint disease in the right knee, status post medial meniscectomy.  The November 2013 VA examination report also shows the VA examiner noted other pertinent physical findings of an antalgic gait and that the Veteran favored the right leg when walking.

Further, in an April 2016 private medical opinion, Dr. J.K. opines that it is more likely than not that the Veteran's current left knee disability is the result of an altered gait caused by the service-connected right knee disability.  Dr. J.K. explained that the Veteran sustained an injury to the right knee during service in 1979, which resulted in an altered gait as the Veteran had been compensating with the left leg due to pain, stiffness and weakness in the right knee.  Dr. J.K. stated that due to the progression of the right knee disability, the Veteran ultimately underwent a total right knee replacement in February 2015.  In another January 2017 private medical opinion, Dr. J.K. states the Veteran had been experiencing increasing pain in the left knee since undergoing the total right knee replacement surgery in February 2015.

Evidence weighing against a finding of secondary causation includes a June 2016 VA examination report that contains the VA examiner's opinion that the Veteran's left knee disability is less likely than not due to the service-connected right knee disability.  The VA examiner's rationale was that service treatment records were silent for any treatment for or diagnosis of a left knee condition.  Further, the VA examiner stated that X-rays of the left knee show minimal degenerative changes in the left knee and that the risk of osteoarthritis increases with age, noting the Veteran was 82 years old at the time of the June 2016 examination.  Finally, the VA examiner stated that there was no link between the service-connected right knee disability and the Veteran's left knee condition given that medical literature was silent for any link between a left knee derangement related to a right knee meniscectomy, popliteal exploration, or arthroplasty.

The June 2016 VA examiner's opinion that the arthritis documented in the Veteran's left knee is less likely than not due to the service-connected right knee disability was, in part, based on medical literature indicating the risk of osteoarthritis increases with age; however, the June 2016 VA examiner did not address VA treatment records containing radiographic examination reports of the left knee that documented degenerative arthritis in the left knee as early as December 1989.  Further, the June 2016 VA examiner did not address the October 2007 and November 2013 VA examinations that found an antalgic gait favoring the right leg, or whether the Veteran's current left knee disability was caused by an altered gait.  Instead, the June 2016 VA examiner concluded that there is no link between the Veteran's current left knee disability and the service-connected right knee disability given the lack of medical literature supporting such a link; thus, the Board finds the June 2016 VA medical opinion is of no probative value as the June 2016 VA examiner did not take the Veteran's entire medical history into consideration when rendering the medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions");  Nieves-Rodriguez, 22 Vet. App. 295, 301 (2008) (requiring medical examiners to provide a "reasoned medical explanation connecting" observations and conclusions).

Based on the foregoing evidence and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current left knee disability is caused by the service-connected right knee disability, and that service connection for the left knee disability is warranted as secondary to the service-connected right knee disability.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.  Because the Board is granting service connection on a secondary basis, all other theories of entitlement to service connection are rendered moot.

Service Connection for a Bilateral Hip Disorder

The Veteran contends that a bilateral hip disorder is caused by the service-connected right knee disability.  In an August 2016 NOD, the Veteran asserts that an altered gait resulted from the service-connected right knee disability, which has caused damage and injury to both hips.

Initially, the Board finds that the weight of the evidence is against finding that the Veteran has a current bilateral hip disability.  Although the Veteran stated in the August 2016 NOD that a private physician has attributed a bilateral hip disorder to an altered gait caused by the service-connected right knee disability, the April 2016 private medical opinion from Dr. J.K. does not provide a diagnosis for a bilateral hip disorder.  As discussed above, the Veteran was advised by the undersigned VLJ during the January 2017 Board hearing that any supplemental private medical 

opinion should include a diagnosis for a bilateral hip condition, which is necessary to substantiate the service connection claim.  Nonetheless, the supplemental private medical opinion from Dr. J.K. provided in January 2017 did not include a diagnosis for a bilateral hip disorder.  Additionally, VA and private treatment records, as well as a June 2016 VA examination report, do not demonstrate that the Veteran has a current bilateral hip disorder.

The June 2016 VA examination report lists bilateral hip pain under the diagnosis section; however, pain alone is not a disability for VA compensation purposes, and listing it under the diagnosis section of the report, under the facts of this case without any basis in medical fact or findings or history to support a diagnosis, does not constitute an actual diagnosis of "disability" for VA compensation purposes.  The June 2016 VA examination report also reflects negative findings of arthritis in the hips and notes an X-ray examination revealed normal bilateral hips and that hip joint cartilage were maintained bilaterally.  The X-rays showed no evidence of fracture, dislocation, or aseptic necrosis in either hip.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 
38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a current disability may include a diagnosis at the time the claim was filed or during its pendency).

As the Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a bilateral hip disability, the Board need not consider whether service connection is warranted on a secondary basis.  38 C.F.R. § 3.310.


During the January 2017 Board hearing, the Veteran testified to experiencing left hip pain ever since service separation and that the same pain had persisted until present day.  The Veteran also testified that the service-connected right knee 
disability caused the Veteran to favor the right leg, which ultimately caused problems in the bilateral hips.  Although the Veteran asserts the service-connected right knee disability has caused a bilateral hip condition, he is a lay person and, while the Veteran is competent to relate symptoms that may be associated with a bilateral hip condition such as pain, he does not have the requisite medical knowledge, training, or experience to be able to diagnose medically complex orthopedic disorders.  Orthopedic disorders can require specialized testing to diagnose, and observable symptomatology can overlap with other disorders.  Diagnosing orthopedic disorders involves internal and unseen system processes unobservable by the Veteran, not simply observation of observable symptoms such as pain and stiffness.  The Veteran has not been shown to have such knowledge, training, or experience.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).


For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current bilateral hip disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for diabetes mellitus is granted.

Service connection for a left knee disability is granted.

Service connection for a bilateral hip disorder, including as secondary to the service-connected right knee disability, is denied.


REMAND

Service Connection for Retinopathy, 
Peripheral Neuropathy in All Extremities, and Erectile Dysfunction

The Court has directed that, where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a Statement of the Case (SOC) addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

In May 2013, the Veteran submitted a timely NOD to the September 2012 rating decision, which in pertinent part, denied service connection for retinopathy, peripheral neuropathy in the bilateral upper extremities, peripheral neuropathy in the bilateral lower extremities, and erectile dysfunction, including as due to diabetes mellitus.  To date, no SOC has been issued as to these claims; therefore, the issues must be remanded for the issuance of an SOC.  See 38 C.F.R. § 19.9(c) (2016), codifying Manlincon, 12 Vet. App. 238.  Additionally, the Board has now granted service connection for diabetes mellitus in the instant decision above.

Accordingly, the issues of service connection for retinopathy, peripheral neuropathy in the bilateral upper extremities, peripheral neuropathy in the bilateral lower extremities, and erectile dysfunction are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. §7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

Issue an SOC that addresses the issues of service connection for retinopathy, peripheral neuropathy in the bilateral upper extremities, peripheral neuropathy in the bilateral lower extremities, and erectile dysfunction.  The Veteran and representative should be given the appropriate opportunity to respond to the SOC.  The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of the issue following the issuance of the SOC unless the Veteran perfects the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


